        Case 1:18-md-02824-WJ Document 1209 Filed 05/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


 In re: Gold King Mine Release in San Juan
 County, Colorado on August 5, 2015                          No. 1:18-md-02824-WJ

 This Document Relates to:

 No. 1:18-cv-00319-WJ/LF


     ORDER GRANTING STATE OF UTAH AND MINING DEFENDANTS’ JOINT
       MOTION TO APPROVE AND ENTER PROPOSED CONSENT DECREE

       The Court, having considered the joint motion, Doc. 1188, filed May 7, 2021, by Plaintiff

the State of Utah (“Utah”) and Defendants Sunnyside Gold Corporation, Kinross Gold

Corporation, and Kinross Gold U.S.A., Inc. (collectively, “Mining Defendants”) to approve and

enter the proposed Consent Decree lodged with the Court on March 17, 2021 (MDL ECF 1141-

1), finding that the proposed Consent Decree is procedurally and substantively fair, reasonable,

and consistent with CERCLA’s goals, and with no responses opposing the joint motion having

been filed, HEREBY ORDERS THE FOLLOWING:

       1.      Utah and the Mining Defendants’ Joint Motion to Approve and Enter Proposed

Consent Decree is GRANTED.

       2.      The proposed Consent Decree lodged with the Court by Utah and the Mining

Defendants on March 17, 2021 (MDL ECF 1141-1) is hereby APPROVED and ENTERED.



                                             ______________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                1
